DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in reply to the amendment/request for reconsideration after Non-final rejection (hereinafter “Response”) dated 12/17/2021.  Claim(s) 16-35 are presently pending.  Claim(s) 16-23, 26-30, and 33 is/are amended.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Goldman on 03/10/2022.
The application has been amended as follows: 
Claim 16: “the first bottom hook fillet,” is removed from line 38, and “the second bottom hook fillet,” is removed from line 40.
Claim 26: “the first bottom hook fillet,” is removed from line 47, and “the second bottom hook fillet,” is removed from line 49-50.
The amendment to claim 16 is necessary to remedy conflicting language within the claim.  Specifically, in lines 33-36, the claim requires that a bottom hook opening width difference exists between the plurality of the first dovetail slots and the plurality of the second dovetail slots, and since it is clear in the context of the specification that the term “difference” requires non-equality, it follows that the minimum opening width of the first bottom hook fillet and the minimum opening width of the 
The amendment to claim 26 is necessary to remedy conflicting language within the claim.  Specifically, in lines 42-45, the claim requires that a bottom hook opening width difference exists between the plurality of the first dovetail slots and the plurality of the second dovetail slots, and since it is clear in the context of the specification that the term “difference” requires non-equality, it follows that the minimum opening width of the first bottom hook fillet and the minimum opening width of the second bottom hook fillet be non-equal (i.e. a difference value must be non-zero).  If a bottom portion of the first plurality of dovetail slots is defined to include the first bottom hook fillet and a bottom portion of the second plurality of dovetail slots is defined to include the second bottom hook fillet, as was done in the unamended claim 26, lines 46-51, it is then impossible for the bottom portion of the first plurality of dovetail slots to be geometrically the same as the bottom portion of the second plurality of dovetail slots, since the minimum opening width of the first bottom hook fillet and the minimum opening width of the second bottom hook fillet must be different according to the limitation of lines 42-45.  Thus, removal of “the first bottom hook fillet” and the “the second bottom hook fillet” from the 

Claim Interpretation
While the Examiner indicated in the Examiner Interview Summary of 12/14/2021 that the term “difference” may be interpreted as including zero, upon further consideration of the commonly understood definition within the art (see Merriam-Webster; “difference” as used in mathematics: the degree or amount by which things differ in quantity or measure) and in light of the use of “difference” within the specification (see for example [0028] of the specification), the Examiner herein interprets the term “difference” as not including zero, since two values which have a difference of zero cannot reasonably be said to “differ”.
In a similar manner, the scope of the term “same” not being explicitly defined within the specification, the Examiner herein interprets the term according to the commonly understood definition of the term.  Here, the relevant commonly understood definition of the term “same” when used as an adjective according to Merriam-Webster’s English dictionary includes: 1) resembling or conforming in every relevant respect, or 2) being one without addition, change, or discontinuance: identical, or 4) equal is size, shape, value, or importance.

Response to Amendment
The objection to claim 33 is withdrawn in light of the submitted amendment to the claims.
The rejection of claims 16-32 under 35 U.S.C. 112(a) is withdrawn in light of the submitted amendment to the claims.
The rejection of claims 16-35
The rejection of claims 16, 18, 20-21, 23, 26-29, 31, and 33-34 under 35 U.S.C. 102(a)(1) as being anticipated by Rossman (US Pat. No. 5,474,421) is withdrawn in light of the submitted amendment to the claims.
The rejection of claims 16-35 under 35 U.S.C. 103 as being unpatentable over DeMania et al. (US Pat. No. 8,210,822) in view of Lagrange et al. (US Pat. No. 8,079,817) is withdrawn in light of the submitted amendment to the claims.
The rejection of claims 25 and 32 under 35 U.S.C. 103 as being unpatentable over Rossman in view of Mujezinovic (US Pat. Pub. 2009/0022591) is withdrawn in light of the submitted amendment to the claims.
The rejection of claims 17, 19, and 22 under 35 U.S.C. 103 as being unpatentable over Rossman in view of Goodwin (US Pat. No. 4,260,331) is withdrawn in light of the submitted amendment to the claims.

Allowable Subject Matter
Claim(s) 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 16, the limitation, as amended in the Examiner’s amendment above, reading “wherein a bottom portion of the at least one of the plurality of the first dovetail slots defined the first bottom neck fillet and the first bottom flat surface is geometrically the same as a bottom portion of the at least one of the plurality of the second dovetail slots defined by the second bottom neck fillet and the second bottom flat surface; and wherein the first top hook fillet of the at least one of the plurality of the first dovetail slots is geometrically different than the second top hook fillet of the at least one of the plurality of the second dovetail slots” in lines 33-41, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a 
Specifically, while Rossman exhibits alternately spaced first dovetail slots and second dovetail slots, these slots exhibiting a non-zero top hook opening width difference and bottom hook opening width difference (see prior Non-Final Rejection, para. 20-22) and a first top hook fillet that is geometrically different from a second top hook fillet (by virtue of having different minimum opening widths), Rossman fails to teach or suggest the claimed configuration that a bottom portion of the first dovetail slots is geometrically the same as a bottom portion of the second dovetail slots according to the context of the present claim 16, since the bottom portions of the adjacent slots in Rossman are of different shape and size, as is visually apparent in Fig. 2 of Rossman, wherein slot 3 comprises a wider bottom portion than slots 2 in order to accommodate a greater angle of expansion (alpha3) of the slot.  Similarly, neither DeMania nor Lagrange teach or disclose that a bottom portion of the first dovetail slots is geometrically the same as a bottom portion of the second dovetail slots, while a first top hook fillet that is geometrically different from a second top hook fillet.  Lagrange, having previously been relied upon to modify DeMania with the claimed non-zero top hook opening width difference and bottom hook opening width difference (see prior Non-Final Rejection, para. 36-40), teaches that the width of a dovetail slot may be varied between adjacent slots by a constant value over the height of the slot, including the bottom portion (see prior Non-Final Rejection, para. 38), therefore while Lagrange does teach that the top hook fillets may be geometrically different (by virtue of having different minimum opening widths) Lagrange does not teach that the top hook fillets may be geometrically different while the bottom portions are also geometrically the same.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (blade or vane attachment configurations in a turbine) discloses all of the limitations of claim 16, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 16 to be obvious.  
Regarding claim 26, the limitation, as amended in the Examiner’s amendment above, reading “wherein a bottom portion of the at least one of the plurality of the first dovetail slots defined by the first bottom neck fillet and the first bottom flat surface is geometrically the same as a bottom portion of the at least one of the plurality of the second dovetail slots defined by the second bottom neck fillet and the second bottom flat surface; and wherein the first top hook fillet of the at least one of the plurality of the first dovetail slots is geometrically different than the second top hook fillet of the at least one of the plurality of the second dovetail slots” in lines 42-51, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while Rossman exhibits alternately spaced first dovetail slots and second dovetail slots, these slots exhibiting a non-zero top hook opening width difference and bottom hook opening while the bottom portions are also geometrically the same.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (blade or vane attachment configurations in a turbine) discloses all of the limitations of claim 26, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 26 to be obvious.  Other relevant art includes Trappier (US Pat. Pub. No. 2017/0122117 A1) which teaches alternately spaced first dovetail slots and second dovetail slots (34’, 34”) which comprise first and second top hook fillets (see Fig. 4, radially outer fillet portions of each slot) respectively that are geometrically different (see Fig. 4), but lacks any teaching that these slots exhibiting a non-zero top hook opening width 
Regarding claim 33, the limitation “a first bottom portion arranged from top to bottom, the first bottom portion comprising a first bottom hook fillet having a minimum opening width, a first bottom neck fillet having a maximum opening width, and a first bottom flat surface arranged from top to bottom” in lines 5-8, “a second bottom portion arranged from top to bottom, the second bottom portion comprising a second bottom hook fillet having a minimum opening width, a second bottom neck fillet having a maximum opening width, and a second bottom flat surface arranged from top to bottom“ in lines 11-14, and “the first bottom portion being geometrically the same as the second bottom portion, and the first top hook fillet being geometrically different from the second top hook fillet” in lines 17-19, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while Rossman exhibits alternately spaced first dovetail slots and second dovetail slots, these slots exhibiting a first top hook fillet that is geometrically different from a second top hook fillet (by virtue of having different minimum opening widths, see prior Non-Final Rejection, para. 20-22), Rossman fails to teach or suggest the claimed configuration that a bottom portion of the first dovetail while the bottom portions are also geometrically the same.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (blade or vane attachment configurations in a turbine) discloses all of the limitations of claim 33, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 33 to be obvious.  Other relevant art includes Trappier (US Pat. Pub. No. 2017/0122117 A1) which teaches alternately spaced first dovetail slots and second dovetail slots (34’, 34”) which comprise first and second top hook fillets (see Fig. 4, radially outer fillet portions of each slot) respectively that are geometrically different (see Fig. 4), but does not teach or exhibit that the bottom portions of the first dovetail slots and second dovetail slots are geometrically the same, since the bottom portions have different depths as measured from the outer circumferential surface of the rotor (see Fig. 4).  As such, none of these references disclose all of the limitations of claim 33, and to the Examiner’s best knowledge, it would not have been .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/ERIC A LANGE/Examiner, Art Unit 3745               
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745